 
 
 
Exhibit 10.1
 
 
THE BANCORP, INC.
 
STOCK OPTION AND EQUITY PLAN OF 2011
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as
of                      , 2013 (the “Date of Grant”), is delivered by The
Bancorp, Inc. (the “Company”) to                      the “Grantee”).
 
RECITALS
 
The Bancorp, Inc. Stock Option and Equity Plan of 2011 (the “Plan”) provides for
the grant of shares of common stock of the Company (the “Shares”). The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) has decided to make a stock unit award grant as an inducement for
the Grantee to promote the best interests of the Company and its stockholders.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth in this Agreement and in the Plan, the Company hereby grants to the
Grantee                      Restricted Stock Units (the “Award”).
 
2. Vesting. The Award shall vest on the following dates, if the Grantee is
employed by, or providing service to, the Employer (as defined in the Plan) on
the applicable date:


Date
Number of Awards Vesting
 
 
%
 
 
%



Each Restricted Stock Unit shall, upon vesting, represent the right to receive
an equal number of Shares.  The vesting of the Award is cumulative, but shall
not exceed 100% of the Restricted Stock Units subject to the Award. The
Restricted Stock Units shall fully vest on                      , 20    , if the
Grantee is employed by, or providing service to, the Employer on such date. If
the foregoing schedule would produce fractional Shares, the number of Shares
vested shall be rounded down to the nearest whole Share.


3. Terms and Conditions of Stock Award.


 
The grant of Restricted Stock shall be subject to the following terms and
conditions:

 
(a)  Limitations on Rights Associated with Restricted Stock Units. The
Restricted Stock Units are bookkeeping entries only. The Grantee shall have no
rights as a stockholder of the Company, no dividend rights and no voting rights
with respect to the Restricted Stock Units.
 
(b)  Restrictions. The Restricted Stock Units and any interest therein, may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, until such Restricted
Stock Units have vested. Any attempt to dispose of any Restricted Stock Units in
contravention of the above restriction shall be null and void and without
effect.


(c)  Timing and Manner of Payment of Restricted Stock Units. As soon as
practicable after the date any Restricted Stock Units subject to the Award vest,
such Restricted Stock Units shall be paid by the Company delivering to the
Grantee a number of Shares equal to the number of Restricted Stock Units that
vest (rounded down to the nearest whole share). The Company shall issue the
Shares either (i) in certificate form or (ii) in book entry form, registered in
the name of the Grantee. Delivery of any certificates will be made to the
Grantee’s last address reflected on the books of the Company unless the Company
is otherwise instructed in writing. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that are so paid.
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to issue Shares in payment of the Restricted Stock Units unless such
issuance and such payment shall comply with all relevant provisions of law and
the requirements of any stock exchange.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  Termination of Employment.  Upon the happening of any of the following
events prior to the lapsing of restrictions set forth in accordance with Section
2, such portion of the Restricted Stock Units held by the Grantee shall be
automatically forfeited by the Grantee:


(i) The Grantee ceases to be employed by, or provide service to, the Employer,
if the termination is for any reason other than Disability (as defined below) or
death.
 
(ii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability. For purposes of this Agreement, “Disability” shall mean a Grantee’s
becoming disabled within the meaning of section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”).
 
(iii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer.
 
(e)  Income Taxes. The Company may satisfy income tax withholding by any one or
combination of the following methods: (i) by requiring the Grantee to pay such
amount in cash or check; or (ii) by deducting such amount out of any other
compensation otherwise payable to the Grantee.  The company may modify these
provisions as necessary to preclude a charge to the company’s earnings or for
operational purposes.


4. Change of Control. The provisions of the Plan applicable to a Change of
Control, mergers or other corporate transactions shall apply to the Award, and,
in the event of a Change of Control, the Committee may take such actions as it
deems appropriate pursuant to the Plan. In the event of a change of control, in
which the recipient will either involuntarily forfeit their current position, or
will be employed at a significantly lower salary, all unvested shares shall
immediately vest.
 
5. Award Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant of the Award is
subject to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (a) rights
and obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the Shares, (c) changes in capitalization of the
Company and (d) other requirements of applicable law. The Committee shall have
the authority to interpret and construe the Award pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
 
6. No Employment or Other Rights. The grant of the Award shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Grantee’s employment or service at any time. The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.
  
7. Assignment and Transfers. The terms of this Agreement shall be binding upon
and inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Restricted Stock Units before
they vest in accordance with Section 2, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Award by notice to the Grantee, and the
Award and all rights hereunder shall thereupon become null and void. The rights
and protections of the Company hereunder shall extend to any successors or
assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.


8.  Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.
 
 
 
 
 
 
 
 
 
 
 
[bancorp.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
9. Applicable Law. The validity, construction, interpretation and effect of this
instrument shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.
 
10. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Committee at the corporate headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll of the Employer, or to such other
address as the Grantee may designate to the Employer in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.
 
[Signature Page Follows]
 


































 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[bancorp.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.
 

                 
ATTEST:
     
THE BANCORP, INC.
               
By:
   

 




I hereby accept the Stock Award described in this Agreement, and I agree to be
bound by the terms of the Plan and this Agreement. I hereby further agree that
all of the decisions and determinations of the Committee shall be final and
binding.
 

     
Grantee:
       
Date:
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[bancorp.jpg] 

--------------------------------------------------------------------------------


